DAVIS, Commissioner.
This appeal constitutes an abortive attempt to have readjudication of the matters disposed of in Derry v. Miller, Ky., 356 S.W.2d 39.
When the mandate of this court issued May 1, 1962, all justiciable items in' Derry v. Miller, supra, were put to rest. This elementary truth was ignored by appellant. Appellant continued to wage legal battle by filing motions in the trial court to reopen the affirmed judgment. On October 15, 1962, the judge of that court entered an order reciting that appellant had on several occasions renewed a motion to set aside the judgment which had already been affirmed by this court in Derry v. Miller, supra, all of which he had heard and found without merit. The order summarily enjoined appellant and his counsel, as well as any future counsel he might obtain, from persisting in such motions. The tenor of the motions was that there should have been an attorney’s fee allowed to Laura Miller Derry and that no fee should have been allowed to J. W. Jones. Of course, these were the partnership settlement matters disposed of in the original appeal.
In brief for appellant we are asked to read again the briefs and records in the original appeal. Then we are invited to “thoroughly consider all of the merits in this matter and set aside * * * opinion heretofore rendered and remand this matter to the trial court for complete hearing on the entire case.” Manifestly such procedure is not authorized.
The judgment is affirmed.